Exhibit 10.2

SECOND AMENDMENT TO

NON-COMPETITION, NON-SOLICITATION AND SEVERANCE BENEFIT

AGREEMENT

This Second Amendment (“Amendment”) is made as of June 3, 2016 by and between
David White (“Employee”) and Choice Hotels International, Inc. (“Choice”), and
amends that certain Non-Competition, Non-Solicitation and Severance Benefit
Agreement dated August 1, 2011 between the parties, as amended on March 25, 2013
(“Agreement”).

NOW, THEREFORE, in consideration of the promises contained in this Amendment,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:

1. Definition of Severance Benefit Period. The definition of Severance Benefit
Period in Section 1(l) is amended by replacing “seventy (70)” with “eighty
(80)”.

2. Definition of Competing Business. The following is added to the end of the
definition of Competing Business in Section 1(e):

For purposes of Section 5, Competing Business shall not include Wyndham Hotel
Group, LLC, InterContinental Hotels Group, and Hilton Worldwide, Inc.

3. Additional Severance Benefits. The following provisions are added to the end
of Section 6 of the Agreement:

(f) for a period of seven months from the Termination Date, Employee shall
continue to participate in Choice’s Flexible Perquisite program at the same
level that Employee was participating at the Termination Date. For 2017, the
annual maximum amount shall be pro-rated (4/12).

(g) Choice will provide Employee long-term disability coverage during the
Severance Benefit Period substantially equivalent to Employee’s coverage during
employment.

(h) With respect to converted basic and option life insurance in place as of the
Termination Date, Choice will pay Employee’s premiums during the Severance
Benefit Period.

(i) Choice will continue to provide Employee with Supplemental Executive Life
Insurance in place as of the Termination Date through the Severance Benefit
Period.

(j) During the Severance Benefit Period, Choice shall reimburse Employee for
monthly cell phone charges, up to $250 per month.

(k) During the Severance Benefit Period, Employee shall continue to participate
in the Executive Stay At Choice program up to a total reimbursement of $5,000.



--------------------------------------------------------------------------------

(l) During the Severance Benefit Period, Choice shall reimburse Employee for
Long-Term Care Insurance premiums for the coverage in place as of the
Termination Date.

4. Outplacement Services. Section 6(d) of the Agreement is amended by adding the
following to the end thereof:

The outplacement services will be at the level Choice provides for its other
NEO’s and will be with the firm of Challenger Gray & Christmas.

5. Offset. Section 7 of the Agreement is amended by adding the following to the
end thereof:

Notwithstanding the foregoing, Employee shall be permitted to provide
independent consulting services to third parties during the Severance Benefit
Period without offset to the payments under Sections 6(a) and (b) so long as:
(i) such services do not exceed $5,000 per month, and (ii) such services are not
provided to a Competing Business.

6. Miscellaneous.

(a) All other provisions of the Agreement not modified by this Amendment remain
in full force and effect.

(b) The Agreement and this Amendment contain the entire agreement of the
parties, and supersedes all other agreements, discussions or understandings
concerning the subject matter. The Agreement may be changed only by an agreement
in writing signed by both parties.

 

Choice Hotels International, Inc.     Employee:   By:    

/s/ Simone Wu

   

/s/ David White

    Simone Wu     David White          

 

2